81763: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26385: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81763


Short Caption:PAYNE VS. STATE, DEP'T OF EMP'TCourt:Supreme Court


Related Case(s):81582


Lower Court Case(s):Washoe Co. - Second Judicial District - CV2000755Classification:Civil Appeal - General - Other


Disqualifications:SilverCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:09/10/2020 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:06/04/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNevada Legal Services/Las VegasKristopher S. Pre
							(Nevada Legal Services/Las Vegas)
						


Amicus CuriaeU. S. Department of JusticeU. S. Department of Justice


Appellant/Cross-RespondentAmethyst PayneJoshua D. Buck
							(Thierman Buck LLP)
						Joshua R. Hendrickson
							(Thierman Buck LLP)
						Leah L. Jones
							(Thierman Buck LLP)
						Mark R. Thierman
							(Thierman Buck LLP)
						


Appellant/Cross-RespondentAnthony NapolitanoJoshua D. Buck
							(Thierman Buck LLP)
						Joshua R. Hendrickson
							(Thierman Buck LLP)
						Leah L. Jones
							(Thierman Buck LLP)
						Mark R. Thierman
							(Thierman Buck LLP)
						


Appellant/Cross-RespondentCharles PloskiJoshua D. Buck
							(Thierman Buck LLP)
						Joshua R. Hendrickson
							(Thierman Buck LLP)
						Leah L. Jones
							(Thierman Buck LLP)
						Mark R. Thierman
							(Thierman Buck LLP)
						


Appellant/Cross-RespondentDariush NaimiJoshua D. Buck
							(Thierman Buck LLP)
						Joshua R. Hendrickson
							(Thierman Buck LLP)
						Leah L. Jones
							(Thierman Buck LLP)
						Mark R. Thierman
							(Thierman Buck LLP)
						


Appellant/Cross-RespondentElaina AbingJoshua D. Buck
							(Thierman Buck LLP)
						Joshua R. Hendrickson
							(Thierman Buck LLP)
						Leah L. Jones
							(Thierman Buck LLP)
						Mark R. Thierman
							(Thierman Buck LLP)
						


Appellant/Cross-RespondentIris Podesta-MirelesJoshua D. Buck
							(Thierman Buck LLP)
						Joshua R. Hendrickson
							(Thierman Buck LLP)
						Leah L. Jones
							(Thierman Buck LLP)
						Mark R. Thierman
							(Thierman Buck LLP)
						


Appellant/Cross-RespondentIsaiah Pavia-CruzJoshua D. Buck
							(Thierman Buck LLP)
						Joshua R. Hendrickson
							(Thierman Buck LLP)
						Leah L. Jones
							(Thierman Buck LLP)
						Mark R. Thierman
							(Thierman Buck LLP)
						


Appellant/Cross-RespondentRalph WyncoopJoshua D. Buck
							(Thierman Buck LLP)
						Joshua R. Hendrickson
							(Thierman Buck LLP)
						Leah L. Jones
							(Thierman Buck LLP)
						Mark R. Thierman
							(Thierman Buck LLP)
						


Appellant/Cross-RespondentScott HowardJoshua D. Buck
							(Thierman Buck LLP)
						Joshua R. Hendrickson
							(Thierman Buck LLP)
						Leah L. Jones
							(Thierman Buck LLP)
						Mark R. Thierman
							(Thierman Buck LLP)
						


Appellant/Cross-RespondentTabitha AsareJoshua D. Buck
							(Thierman Buck LLP)
						Joshua R. Hendrickson
							(Thierman Buck LLP)
						Leah L. Jones
							(Thierman Buck LLP)
						Mark R. Thierman
							(Thierman Buck LLP)
						


Appellant/Cross-RespondentVictoria WakedJoshua D. Buck
							(Thierman Buck LLP)
						Joshua R. Hendrickson
							(Thierman Buck LLP)
						Leah L. Jones
							(Thierman Buck LLP)
						Mark R. Thierman
							(Thierman Buck LLP)
						


Appellant/Cross-RespondentWilliam TurnleyJoshua D. Buck
							(Thierman Buck LLP)
						Joshua R. Hendrickson
							(Thierman Buck LLP)
						Leah L. Jones
							(Thierman Buck LLP)
						Mark R. Thierman
							(Thierman Buck LLP)
						


Respondent/Cross-AppellantDennis PereaJeffrey M. Conner
							(Attorney General/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						Gregory D. Ott
							(Attorney General/Carson City)
						Robert A. Whitney
							(Attorney General/Las Vegas)
						


Respondent/Cross-AppellantHeather KorbulicJeffrey M. Conner
							(Attorney General/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						Gregory D. Ott
							(Attorney General/Carson City)
						Robert A. Whitney
							(Attorney General/Las Vegas)
						


Respondent/Cross-AppellantKimberly GaaJeffrey M. Conner
							(Attorney General/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						Gregory D. Ott
							(Attorney General/Carson City)
						Robert A. Whitney
							(Attorney General/Las Vegas)
						


Respondent/Cross-AppellantState of Nevada, Department of Employment, Training and RehabilitationJeffrey M. Conner
							(Attorney General/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						Gregory D. Ott
							(Attorney General/Carson City)
						Robert A. Whitney
							(Attorney General/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


09/10/2020Filing FeeFiling Fee due for Appeal. (SC)


09/10/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-33345




09/10/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-33348




09/10/2020Filing FeeCross-Appeal Filing Fee Waived.  State/County/Municipality. (SC)


09/10/2020Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Docketing statement mailed to counsel for cross-appellant.) (SC)20-33349




09/10/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-33354




09/10/2020Filing FeeE-Payment $250.00 from Mark R. Thierman. (Appellant/Cross-Respondent) (SC)


09/10/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC).20-33432




09/17/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for September 29, 2020, at 9:00 AM. via Zoom. (SC)20-34332




09/30/2020Docketing StatementFiled Appellant/Cross-Respondent's Docketing Statement Civil Appeals. (SC)20-35823




09/30/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge.  (SC)20-35893




10/02/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).20-36355




10/02/2020Docketing StatementFiled Respondent/Cross-Appellants' Docketing Statement Civil Appeals. (SC)20-36366




10/02/2020Docketing StatementFiled Cross-Appellant's Supplement to Docketing Statement for Civil Appeals. (SC)20-36367




10/05/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge.20-36410




10/05/2020Notice/IncomingFiled Proof of Service on Settlement Judge (Docketing Statement Civil Appeals). (SC)20-36424




10/07/2020Settlement Order/ProceduralFiled Order Reinstating Briefing. The parties were unable to agree to a settlement.  Appellant(s) and Respondent(s): 14 days transcript request; Appellant(s): 90 days opening brief and appendix.  Respondent(s): 30 days from opening brief to file combined answering brief on appeal and opening brief on cross-appeal.  Appellant(s): 30 days from that combined brief to file combined reply brief on appeal and answering brief on cross-appeal. Respondent(s): 14 days from that combined brief to file reply brief on cross-appeal. (SC)20-36755




10/08/2020Notice/IncomingFiled Respondent/Cross-Appellant's Proof of Service on Settlement Judge. (SC)20-36966




10/09/2020MotionFiled Appellants' Emergency Motion for Immediate Relief or, in the Alternative, an Expedited Briefing Schedule.  (Relief needed by: Friday, October 23, 2020 at 9:00 a.m.). (SC)20-37286




10/09/2020Notice/IncomingFiled Appellants' NRAP 27(e) Certificate of Counsel. (SC)20-37287




10/13/2020Notice/IncomingFiled Notice of Appearance (Jeffrey M. Conner, Deputy Solicitor General as counsel for respondents/cross-appellants). (SC)20-37466




10/15/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 7/7/20, 7/20/20, 7/30/20,8/7/20, 8/20/20, and 9/10/20.  To Court Reporter: Isolde Zihn. (Respondent/Cross-Appellant) (SC)20-37914




10/16/2020MotionFiled Cross-Appellants' Response to Appellants' Emergency Motion for Immediate Relief or, in the Alternative, an Expedited Briefing Schedule. (SC)20-38200




10/21/2020Order/ProceduralFiled Order Granting in Part and Denying in Part Motion for Immediate Relief. Having reviewed the motion, opposition, and supporting documents, we conclude that expedited briefing is warranted.  Accordingly, appellants shall have 28 days from the date of this order to file and serve the opening brief and appendix.  Respondents shall then have 21 days from the date that the opening brief is served to file and serve a combined answering brief on appeal and opening brief on cross-appeal.  Appellants shall have 14 days from when the answering/opening brief is served to file and serve a combined reply brief on appeal and answering brief on cross-appeal.  Respondents shall have 14 days from the date the reply/answering brief is served to file and serve any reply brief on cross-appeal. Appellants' request for immediate relief in the form of payments and otherwise is denied. (SC)20-38545




10/21/2020Order/ProceduralFiled Notice of Voluntary Disclosure (Justice Silver). The parties will have 10 days from the date of this order to file any objection based on my disclosure. (SC)20-38586




10/21/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 08/07/20, 08/20/20, 09/10/20 and 10/20/20.  To Court Reporter: Isolde Zihn (REJECTED PER NOTICE ISSUED 10/21/20). (SC)


10/21/2020Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)20-38651




10/21/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 08/07/20, 08/20/20, 09/10/20 and 10/20/20.  To Court Reporter: Isolde Zihn. (SC)20-38666




10/27/2020MotionFiled Appellant's Verified Motion to Disqualify and/or Recuse, with Attorney's Certificate and Affidavit in Support Thereof.  NRS 1.230 and NRAP Rule 35. (SC)20-39302




10/28/2020MotionFiled Appellants' Revised Verified Motion to Disqualify and/or Recuse, with Attorney's Certificate and Affidavit in Support Thereof.  NRS 1.230 NCJC Rule 2.11(A)2 and NRAP Rule 35. (SC)20-39480




11/03/2020Order/ProceduralFiled Notice of Voluntary Recusal.  I have no personal bias or prejudice concerning any of the parties to this proceeding, nor do I possess any personal knowledge of the facts that are in dispute.  Moreover, I believe that I could be fair and impartial in this matter.  I also understand my judicial obligation to preside over cases that come before this court.  However, to avoid any appearance of impropriety, I have decided to voluntarily recuse myself in this case due to my relationship to Rosa Mendez, who is employed by appellant/cross-respondent State of Nevada, Department of Employment, Training and Rehabilitation.   (SC)20-39970




11/04/2020Order/ProceduralFiled Order. On October 28, 2020, appellants/cross-respondents filed a motion to disqualify Justice Silver in this matter.  In light of Justice Silver's notice of recusal filed on November 3, 2020, no action will be taken on the disqualification motion. (SC)20-40137




11/04/2020TranscriptFiled Notice from Court Reporter.  Isolde Zihn stating that the requested transcripts were delivered.  Dates of transcripts: 07/07/20, 07/20/20, 07/30/20, 08/07/20, 08/20/20 and 09/10/20. (SC)20-40181




11/18/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants/cross-respondents' opening brief and appendix due: December 2, 2020. (SC)20-42096




11/24/2020BriefFiled Appellants/Cross-Respondents' Opening Brief. (REJECTED PER NOTICE ISSUED 11/25/20). (SC)


11/24/2020AppendixFiled Appendix to Opening Brief - Volumes 7-11. (SC)20-42909




11/24/2020AppendixFiled Appendix to Opening Brief - Volumes 12-17. (SC)20-42911




11/24/2020AppendixFiled Appendix to Opening Brief - Volumes 18-21. (SC)20-42912




11/24/2020AppendixFiled Appendix to Opening Brief - Volumes 22-27. (SC)20-42914




11/24/2020AppendixFiled Appendix to Opening Brief - Volumes 28-32. (SC)20-42916




11/24/2020AppendixFiled Appendix to Opening Brief - Volumes 33-36. (SC)20-42917




11/24/2020AppendixFiled Appendix to Opening Brief - Volumes 37-39. (SC)20-42918




11/25/2020Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days.20-43055




11/25/2020BriefFiled Appellant's Opening Brief. (SC)20-43097




11/25/2020AppendixFiled Appendix to Opening Brief - Volume 1. (SC)20-43098




11/25/2020AppendixFiled Appendix to Opening Brief - Volume 2. (SC)20-43099




11/25/2020AppendixFiled Appendix to Opening Brief - Volume 3. (SC)20-43100




11/25/2020AppendixFiled Appendix to Opening Brief - Volume 4. (SC)20-43102




11/25/2020AppendixFiled Appendix to Opening Brief - Volume 5. (SC)20-43105




11/25/2020AppendixFiled Appendix to Opening Brief - Volume 6. (SC)20-43108




12/01/2020BriefFiled Brief Amicus Curiae of Nevada Legal Services. (SC)20-43534




12/15/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents/cross-appellants shall have until December 30, 2020, to file and serve the answering brief on appeal and opening brief on cross-appeal.  (SC)20-45381




12/30/2020BriefFiled Respondent/Cross-Appellants' Answering Brief and Opening Brief on Cross-Appeal. (SC)20-46982




01/07/2021BriefFiled Brief for the United States as Amicus Curiae for Cross-Appellant's Supporting Vacatur with Addendum.21-00479




01/12/2021MotionFiled Stipulation for Extension of Time for Appellants' to File Their Reply in Support and Response to Cross Appeal and Proposed Order. (SC)21-00892




01/12/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant/Cross-Respondent's Combined Reply Brief on Appeal and Answering Brief on Cross-Appeal due: January 20, 2021. (SC)21-00933




01/20/2021BriefFiled Appellants' Reply in Support of Appeal and Response to Appellees' Cross-Appeal. (SC)21-01666




01/20/2021AppendixFiled Appendix Volume  40 of 44. (SC)21-01667




01/20/2021AppendixFiled Appendix Volume  41 of 44. (SC)21-01668




01/20/2021AppendixFiled Appendix Volume 42 of 44. (SC)21-01669




01/20/2021AppendixFiled  Appendix Volume 43 of 44.  (SC)21-01670




01/20/2021AppendixFiled Appendix Volume 44 of 44. (SC)21-01672




02/02/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents/Cross-Appellants' Reply Brief due:  February 17, 2021.  (SC)21-03189




02/16/2021MotionFiled Appellants' Motion for Permission to File Supplemental Authority to Supplement the Record in Reply in Support of Appeal and Response to Appellees' Cross-Appeal.  NRAP 31(e) and 10(b)(c). (SC)21-04567




02/17/2021BriefFiled Respondents/Cross-Appellants' Reply Brief on Cross-Appeal. (SC)21-04738




02/18/2021Case Status UpdateBriefing Completed/To Screening. (SC)


02/23/2021MotionFiled Respondents/Cross-Appellants' Opposition to Appellants' Motion for Permission to File Supplemental Authority to Supplement the Record and Counter Motion to Take Judicial Notice. (SC)21-05388




03/01/2021MotionFiled Appellants' Reply in Support of Motion for Permission to File Supplemental Authority to Supplement the Record in Reply in Support of Appeal and Response to Appellees' Cross-Appeal. (REJECTED PER NOTICE ISSUED 03/01/21).  (SC)


03/01/2021Notice/OutgoingIssued Notice of Rejection of Filed Document.  Reply in Support of Motion for Permission to File Supplemental Authority to Supplement the Record in Reply in Support of Appeal and Response to Appellees' Cross-Appeal. (SC)21-05937




03/02/2021MotionFiled Appellant's Motion to Exceed Page Limits for Appellants'  Reply in Support of Motion for Permission to File Supplemental Authority in Support of Appeal and Response to Appellees' Cross-Appeal. (APPELLANT'S REPLY DETACHED AND FILED SEPARATELY PER 3/5/21 ORDER). (SC)21-06104




03/05/2021Order/ProceduralFiled Order. Appellants/cross-respondents have filed a motion to supplement the record with a document titled "Report of DETR Rapid Response Strike Force," prepared at the direction of Governor Sisolak and as an official document published by the State of Nevada (the report). Respondents/cross-appellants oppose the motion but counter that if this court takes judicial notice of the report, it should take notice of the entire report, not just the portions noted by appellants/cross-respondents. Appellants/cross-respondents have replied. The motion is granted to the following extent. This court will take judicial notice of the report attached as Exhibit A to the motion filed on February 16, 2021. fn1 [The motion to file a reply in excess of the page limitation is granted.  The clerk shall detach the reply from the motion filed on March 2, 2021, and file it separately.] (SC)21-06459




03/05/2021MotionFiled Appellants' Reply in Support of Motion for Permission to File Supplemental Authority. (SC)21-06460




03/08/2021MotionFiled Proper Person Motion for Leave to File Amicus Curiae and Other Relief. (STRICKEN PER 3/11/21 ORDER). (SC)


03/11/2021Order/ProceduralFiled Order Denying Motion. Proposed amicus curiae Steven Cohen has filed a motion for leave to file an amicus brief in support of appellants/cross-respondents based on his personal experiences with respondents/cross-appellants and their management of unemployment claims. The motion is denied.  The clerk shall strike the pro se document filed on March 8, 2021. (SC)21-07099




04/22/2021MotionFiled Appellants' Motion for Permission to File Second Supplemental Authority to Supplement the Record. (SC)21-11606




04/29/2021MotionFiled Respondents/Cross-Appellants' Opposition to Appellant's Motion for Permission to File Second Supplemental Authority. (SC)21-12371




05/04/2021MotionFiled Appellants' Reply in Support of Motion for Permission to File Second Supplemental Authority. (SC)21-12724




05/13/2021Order/ProceduralFiled Order Granting Motion.  This court will take judicial notice of the Unemployment Insurance Program Letter No. 16-21 attached as Exhibit A to the motion filed on April 29, 2021.  (SC)21-13749




06/04/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)21-16030




09/13/2021Order/DispositionalFiled Order Affirming in Part, Vacating in Part, and Remanding. "ORDER the judgement of the district court denying in part and granting in part appellants' petition for a writ of mandamus AFFIRMED IN PART AND VACATED IN PART AND REMAND this matter to the district court for proceedings consistent with this order." fn1 [The Honorable Abbi Silver, Justice, did not participate in the decision of this matter.] EN BANC. (SC)21-26385




10/08/2021RemittiturIssued Remittitur.  (SC)21-28904




10/08/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. (SC)21-28904





Combined Case View